United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-40609
                         Conference Calendar



MICHAEL LYNN BRADDEN,

                                     Plaintiff-Appellant,

versus

AUREL L. ADAMS; MURRY A. FUNDERBURG,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:04-CV-462
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Michael Lynn Bradden, Texas inmate No. 1171646, has appealed

the dismissal of his in forma pauperis (IFP) civil rights

complaint pursuant to 28 U.S.C. § 1915A(b).    Section 1915A

directs the district court to dismiss sua sponte any frivolous

complaint filed by a prisoner against a “governmental entity or

officer or employee of a governmental entity.”    28 U.S.C.

§ 1915A(b).    A complaint is frivolous if it lacks an arguable




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40609
                                 -2-

basis in fact or if it is based on an indisputably meritless

legal theory.   Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999).

     Bradden alleged that he was denied prescription medication

in deliberate indifference to his serious medical needs.    The

magistrate judge** held that the complaint was frivolous because

Bradden’s claims lacked an arguable legal basis.    Bradden has

failed to demonstrate that the defendants were deliberately

indifferent to a serious medical need or that the magistrate

judge erred by dismissing the complaint as frivolous.    Velasquez

v. Woods, 329 F.3d 420, 421 (5th Cir. 2003); Domino v. Texas

Dep't of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).

Accordingly, we affirm the dismissal of the complaint.

     The dismissal of the complaint and this court’s affirmance

of the dismissal count as one strike against Bradden for purposes

of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).    Bradden is warned that, should he

accumulate three strikes, he will be barred from proceeding IFP

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED.




     **
       The parties consented to proceed before a magistrate
judge pursuant to 28 U.S.C. § 636(c).